Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a method of for graphics processing in a system on a chip, among other things, comprising:
…distributing the input graphics data stream among the plurality of first processors according to a plurality of parallelization policies, wherein each parallelization policy is different from each other parallelization policy, and each parallelization policy causes the first processors to perform according to a mode different from a mode of each other parallelization policy, and a current parallelization policy is selected according to one or more performance parameters; and 
receiving the geometry based graphic rendered results generated by the plurality of first processors; 
distributing the input graphics data stream among the plurality of first processors according to a first parallelization policy of the plurality of parallelization policies; and 
based on the one or more performance parameters, distributing the input graphics data stream among the plurality of first processors according to a second parallelization policy of the plurality of parallelization polices, wherein the second parallelization policy is different from the first parallelization policy.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611